PER CURIAM
Motion for an appeál from a judgment of the Jefferson Circuit Court, Chancery Branch, First Division.
On a motion to' require payment .by a' divorced father of accrued allowances fo.r:, maintenance of children, the appellant had-claimed a right to recover some $300 more than was awarded and an attorney’s fee..
The evidence heard by the chan-, cellor is not in the record. It is, of course, presumed to support his finding of fact. We think it was within the power of the court to recognize as valid an agreement between the divorced parents of the children that the award of an agreed judgment of maintenance should be reduced. ' '•
The motion for an appeal is overruled and the judgment stands affirmed. - ■ ■■